Citation Nr: 0912425	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  02-13 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease (DJD, i.e., arthritis) of the right knee, status post 
total knee replacement, currently evaluated as 
60-percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from May 1977 to 
October 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
September 2000 and April 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The September 2000 rating decision 
increased the Veteran's right knee disability evaluation from 
30 to 60 percent - retroactively effective from May 1, 1999.  
The more recent April 2002 decision denied a higher 
evaluation for the right knee disability.  

The Veteran twice testified at hearings in support of his 
claim, initially in March 2000 before a local hearing 
officer, and more recently in June 2003 before the 
undersigned Veterans Law Judge of the Board using 
videoconferencing technology.

The Board issued a decision in January 2004, in relevant 
part, denying a rating higher than 60 percent for the right 
knee disability.  The Veteran appealed the Board's decision 
to the U. S. Court of Appeals for Veterans Claims 
(Court/CAVC).

In January 2006 the Court issued an order reversing - in 
part, the Board's January 2004 denial of this claim.  The 
Court remanded this claim to the Board for compliance with 
its directives.  The Court subsequently issued a February 
2006 judgment implementing the order.  

To comply with the Court's order, the Board in turn remanded 
this case in October 2006 to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.  The AMC has since completed the requested 
development, continued to deny the claim in a June 2008 
supplemental statement of the case (SSOC), and returned the 
file to the Board for further appellate consideration.


FINDINGS OF FACT

1.  It has been more than one year since the Veteran had the 
surgery for the total right knee replacement, and he already 
has received a temporary 100 percent rating for his 
convalescence following that surgery, in addition to another 
immediately succeeding temporary 100 percent rating for the 
one year after that procedure predetermined by the applicable 
VA regulation.  

2.  The medical and other evidence of record, including the 
results of his most recent VA compensation examination on 
remand in May 2008, does not show he has instability in this 
knee (that is, in addition to the arthritis he had prior to 
having the knee replaced with a prosthesis).

3.  But even assuming for the sake of argument there was 
instability in the Veteran's right knee, his combined rating 
for his right knee disability still could not exceed the 
existing 60 percent because of the amputation rule.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 60 percent 
for the right knee disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.14, 4.21, 4.25, 4.68, 4.71a, Diagnostic Codes (DCs) 5003, 
5055, 5257 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For a claim, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The Court has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice was not provided prior to the initial 
adjudication of the claim or, if provided, was inadequate or 
incomplete, this timing error can be "cured" by providing 
any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), 


such that the intended purpose of the notice is not 
frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial.  VA then bears the burden of 
rebutting this presumption by showing the essential fairness 
of the adjudication will not be affected because, for 
example:  (1) the defect was cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008) ("Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders v. 
Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See, too, Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined 
the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In July 2001, after increasing the rating from 30 to 60 
percent but prior to determining whether the Veteran was 
entitled to a rating higher than 60 percent for his right 
knee disability, the RO sent him letters informing him of the 
type of evidence needed to substantiate his claim for an even 
higher rating and of the duty to assist him in substantiating 
his claim under the VCAA.  The letters also informed him that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency.  He was advised that it was 
ultimately his responsibility to send other, private medical 
records or to provide a properly executed release so that VA 
could request the records for him.  

The Board finds that the content of the pre-decisional 
letters provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duties to notify and 
assist.  He was advised of his opportunities to submit 
additional evidence.  Subsequently, a September 2002 SOC 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because he has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, all obtainable 
evidence that he and his representative identified as 
relevant to the claim has been obtained and associated with 
the claims file for consideration, including service 
treatment records (STRs) and VA records, including the 
reports of VA compensation examinations assessing the 
severity of his right knee disability - the determinative 
issue.  See Caffey v. Brown, 6 Vet. App. 377 (1994).

Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VCAA 
notices. 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that to substantiate the 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43. 

Here, as the Vasquez-Flores decision was not issued until 
rather recently, the Veteran has not received VCAA notice 
specifically tailored to comply with it.  But the Board finds 
that this notice error will not affect the essential fairness 
of the adjudication because the diagnostic criteria used to 
determine the relative severity of the Veteran's right knee 
disability were provided to him in the September 2002 SOC.  A 
reasonable person could be expected to read and understand 
these criteria, and that evidence showing his disability 
meets the requirements for a higher rating is needed for an 
increase to be granted.  Certainly then, he has the requisite 
actual knowledge of the evidence needed to support his claim.  
And it bears repeating that the AMC readjudicated his claim 
in the June 2008 SSOC, after the case was remanded by the 
Board for further development that included providing 
additional VCAA notice to comply with Dingess, obtaining 
additional VA treatment records, and having the Veteran 
reexamined to assess the severity of his right knee 
disability.  See again Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, as 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication).  

A post-decisional October 2006 letter informed the Veteran of 
the disability rating and downstream effective date elements 
of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  He was given an opportunity to respond to that 
letter and, again, in the June 2008 SSOC, his claim was 
readjudicated.  Therefore, there is no prejudice to him 
because his claim has been reconsidered since the AMC 
provided this additional VCAA notice on remand.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claim, and in obtaining evidence pertinent to 
his claim under the VCAA.  Therefore, no useful purpose would 
be served in remanding this case for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is also satisfied that there was substantial 
compliance with its October 2006 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

Entitlement to a Rating Greater than 60 Percent for the Right 
Knee Disability

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That said, a 
recent decision of the Court held that, in determining the 
present level of a disability for any increased-evaluation 
claim, the Board must consider the application of a 
"staged" rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where the evidence contains factual findings that 
demonstrate distinct time periods in which the service- 
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The Veteran's right knee disability is evaluated in part 
under 38 C.F.R. § 4.71a, DC 5055, for knee replacement 
(prosthesis).  According to this code, a 100 percent rating 
is warranted for one year following implantation of the 
prosthesis.  And records show the Veteran was provided this 
temporary 100 percent rating as of May 1, 1998 (which, 
incidentally, immediately succeeded another temporary 
100 percent rating that he had had effectively since March 
16, 1998, under 38 C.F.R. § 4.30, while he convalesced).  
Effective May 1, 1999, upon termination of the one year for 
his temporary 100 percent rating under DC 5055, his right 
disability was assigned a 60 percent rating under DC 5055.  A 
60 percent evaluation is warranted when there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  So he already has exhausted the one-
year allotment for the temporary 100 percent rating for his 
right knee disability, following implantation of the 
prosthesis, and he has received the next highest rating 
available under DC 5055 of 60 percent, upon termination of 
that temporary 100 percent rating, so no additional benefit 
to be had under this particular code.  He therefore must meet 
the requirements of some other potentially applicable code to 
receive a rating higher than 60 percent, and unfortunately he 
does not.

In its order vacating the Board's prior January 2004 
decision, the Court stated that assigning a separate rating 
for instability in the Veteran's right knee under DC 5257 
would not violate VA's anti-pyramiding regulation - 
38 C.F.R. § 4.14, precluding the evaluation of the same 
disability under various diagnoses.  The Veteran had 
arthritis in his right knee prior to undergoing the surgery 
to totally replace the knee with a prosthesis, and as the 
Court pointed out separate disability ratings are possible 
for arthritis under Diagnostic Code 5003, if the Veteran also 
has instability in the knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  VA's 
Office of General Counsel has since further clarified that, 
to warrant assigning these separate ratings, the Veteran must 
have additional disability - that is, sufficient limitation 
of motion in the knee to at least meet the threshold minimum 
requirements for a zero percent rating under DC 5260 
(for limitation of knee flexion) or DC 5261 (for limitation 
of knee extension) and/or objective findings or indicators of 
pain.  See VAOPGCPREC 9-98 (August 14, 1998).  

The Board also must consider the amputation rule, however, 
which states that the combined rating for disabilities of an 
extremity shall not exceed the rating for amputation of the 
extremity at the elective level, were amputation to be 
performed.  See 38 C.F.R. § 4.68.  The total amount of 
compensation available for manifestations of the Veteran's 
right knee disability, including any additional rating for 
instability under DC 5257, man not exceed a combined rating 
of 60 percent when applying the provisions of the amputation 
rule.  The rating schedule establishes that, with regards to 
a lower extremity, an amputation at the middle or lower third 
of the thigh is assigned a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5162.  Amputation of a leg with defective stump 
and thigh amputation recommended, or where not improvable by 
a prosthesis controlled by natural knee action may also be 
assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, DCs 
5163 and 5164.  Therefore, a combined disability rating 
higher than 60 percent is not available in this case as it 
would exceed the limit set by the amputation rule.

The net result of all of this is that, even were the Board to 
assume for the sake of argument that the Veteran has 
instability in his right knee (that is, apart from the 
arthritis he had prior to the replacement of the knee with a 
prosthesis), he still could not receive a rating higher than 
60 percent because his combined rating, considering this 
additional disability from the instability, would exceed the 
amputation rule.  As an example, even if he only has 
"slight" recurrent instability in this knee, or slight 
recurrent subluxation, this would warrant a 10 percent rating 
under DC 5257.  And when combined with the existing 60 
percent rating under DC 5055 for the other disability 
affecting this knee, this would total 64 percent under 
38 C.F.R. § 4.25 (the combined ratings table), which is then 
rounded down to 60 percent, so no additional benefit.  And, 
for example, if there was greater instability in this knee, 
say "moderate," such as to warrant a higher 20 percent 
rating under DC 5257, this in turn would only service to 
further raise the combined rating under § 4.25 above the 60 
percent limit set by the amputation rule, so, again, no 
additional benefit to be had.

But just as a point worth mentioning, parenthetically, the 
record does not show the Veteran's right knee disability 
includes instability.  During his July 2001 VA compensation 
examination, it was indicated that his gait was somewhat 
unsteady with the knee joint appearing unstable, but that 
instability was not demonstrated by other tests.  There also 
was no evidence of subluxation.  In February 2002, another 
examination did not reveal instability either.  



Moreover, one of the reasons the Board remanded this case in 
October 2006, on direction of the Court, was to have the 
Veteran undergo another VA compensation examination to 
determine whether he has instability in his right knee, and 
if he does, to determine the affect, if any, on his overall 
rating for his right knee disability in light of the 
amputation rule.  He had this requested VA compensation 
examination in May 2008.  During the evaluation, he 
complained of subjective instability in his right knee 
(giving way), especially when descending stairs.  He denied 
experiencing any subluxation.  He did not use a brace or 
assistive device.  On objective physical examination, his 
right knee was stable to anterior drawer, posterior drawer, 
medial and lateral stresses.  There also was no full 
extension or mid flexion instability.  He walked with an 
intact tandem gait, and the examiner concluded there were no 
objective clinical indications of instability, noting the 
knee was stable in all directions and that the Veteran's gait 
showed no instability or antalgia.

During the long pendency of this appeal, the RO obtained 
additional VA records.  And while they show treatment for the 
Veteran's right knee disability, there is no indication of 
instability in this knee.  

So, strictly speaking, the Veteran does not have instability 
in his right knee, even slight, much less moderate or severe, 
in turn meaning DC 5257 does not apply.  But, again, even 
were the Board to accept his subjective complaints as 
credible and assume for the sake of argument that he has 
instability in this knee, even the most minimum rating of 10 
percent under DC 5257 for "slight" instability, in turn, 
raises the combined rating for his right knee disability to 
at or above the 60 percent limit set by the amputation rule.  
Consequently, the question of whether he has instability in 
this knee is ultimately inconsequential - although, again, 
the May 2008 VA compensation examiner was unable to detect 
any instability following the Board's remand.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for a rating higher 
than 60 percent for his right knee disability.  And as the 
preponderance of the evidence is against his claim, there is 
no reasonable doubt to resolve in his favor.  38 C.F.R. 
§§ 4.3, 4.7.  

Extra-schedular Consideration

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  

The symptoms associated with the Veteran's right knee 
disability cause impairment in occupational functioning, but 
this impairment is contemplated by the rating criteria, which 
reasonably describe his disability.  According to 38 C.F.R. 
§ 4.1, generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  The Veteran received the temporary 100 percent 
rating following his right knee replacement surgery that is 
predetermined by DC 5055 to last only one year; he also had a 
temporary 100 percent convalescent rating prior to that, and 
he now has the highest possible rating of 60 percent limited 
by the amputation rule.  So the Board finds no reason to 
refer this case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  


That is to say, there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with employment - meaning above and 
beyond that contemplated by the 60 percent schedular rating, 
suggesting he is not adequately compensated by the regular 
rating schedule.  Other than his knee replacement surgery, 
most, if not all, of his evaluation and treatment has been on 
an outpatient basis, not as an inpatient.  VAOPGCPREC 6-96 
(August 16, 1996).  See also Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 60 percent for the right 
knee disability is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


